Citation Nr: 0727346	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-28 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for chronic lymphocytic 
leukemia to include as due to exposure to Agent Orange.  

2. Entitlement to service connection for diabetes mellitus to 
include as due to exposure to Agent Orange.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel 



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1956 to May 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2003 of a 
Department of Veterans' Affairs (VA) Regional Office (RO).

In December 2004, the veteran canceled his request for a 
hearing before the Board. 


FINDINGS OF FACT

1. The veteran did not serve in Vietnam and the evidence does 
not establish that he was exposed to Agent Orange in Thailand 
in 1969 and in 1970. 

2. Chronic lymphocytic leukemia was not affirmatively shown 
to be present during service; chronic lymphocytic leukemia 
was not manifest to a compensable degree within one year of 
separation from service; and current chronic lymphocytic 
leukemia, first documented after service beyond the one-year 
presumptive period for chronic lymphocytic leukemia as a 
chronic disease, is unrelated to an injury, disease, or event 
of service origin.  

3. Diabetes mellitus was not affirmatively shown to be 
present during service; diabetes mellitus was not manifest to 
a compensable degree within one year of separation from 
service; and current diabetes mellitus, first documented 
after service beyond the one-year presumptive period for 
diabetes mellitus as a chronic disease, is unrelated to an 
injury, disease, or event of service origin. 




CONCLUSIONS OF LAW

1. Chronic lymphocytic leukemia to include as due to exposure 
to Agent Orange was not incurred in or aggravated by service 
and chronic lymphocytic leukemia as a chronic disease may not 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1116, 1131, 1137, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006). 

2. Diabetes mellitus to include as due to exposure to Agent 
Orange was not incurred in or aggravated by service and 
chronic lymphocytic leukemia as a chronic disease may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1116, 1131, 1137, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.



The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO pre- and post- adjudication VCAA notice by letters, 
dated in July 2003 and January 2005.  The veteran was 
notified of the evidence needed to substantiate the claims of 
service connection, namely, evidence of current disability; 
evidence of an injury or disease in service or an event in 
service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  The veteran was notified that 
VA would obtain service records, VA records, and records of 
other Federal agencies and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  The veteran was asked to submit any 
evidence that would include that in his possession.  

As for content of the VCAA notice, the documentssubstantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v.Principi, 18 Vet. App. 112 (2004) (38 
C.F.R. § 3.159 notice, except for the degree of disability 
assignable and the provision for the effective date of the 
claims). 

To the extent that the partial notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  However, the timing defect was cured without 
prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claims as he had the opportunity to submit additional 
argument and evidence and the claims were readjudicated after 
substantial content-complying VCAA notice as evidenced by the 
supplemental statement of the case, dated in February 2005.  
As the timing error did not affect the essential fairness of 
the adjudication of the claims, the presumption of 
prejudicial error as to the timing error in the VCAA notice 
is rebutted.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

To the extent that notice of the degree of disability 
assignable and the provision for the effective date of the 
claims was not provided as the claims of service connection 
are denied, no disability rating or effective date can be 
awarded as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
this content defect of the VCAA notice.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The medical evidence of record is 
sufficient to decide the claims.  As there is no indication 
of the existence of additional evidence to substantiate the 
claims, no further assistance to the claimant is required to 
comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Basis

The service personnel records show that the veteran served as 
a Recovery Team Chief and a B-52 Flight Chief at U-Tapao Air 
Force Base in Thailand from December 1969 to December 1970.  
The record does not show that the veteran was in the Republic 
of Vietnam.  



The service medical records, including the reports of 
entrance and retirement examinations, contain no compliant, 
finding, history, or treatment of either chronic lymphocytic 
leukemia or diabetes mellitus.  When reported, including on 
retirement examination, urinalyses were negative for sugar or 
albumin.  

After service, private medical records document chronic 
lymphocytic leukemia in March 1996 with a history of an 
elevated white blood cell count in March 1991.  In January 
2002, it was noted that the veteran was diabetic. 

In a statement, dated in August 2003, the veteran's physician 
stated that the veteran had chronic lymphocytic leukemia and 
that the veteran was exposed to Agent Orange in Thailand. 

Of record is a copy of an excerpt from an article about Agent 
Orange in which it was stated that testing of Agent Orange 
was conducted in Thailand during the early 1960s.

In a statement, dated in August 2003, a retired Master 
Sergeant stated that during his stay in Thailand in 1966 and 
1967, before permanent facilities were completed, the land 
was cleared of vegetation with a herbicide, but he did not 
know the type of herbicide used. 

In a statement, received in March 2004, a retired Master 
Sergeant, who had served with the veteran in Thailand, stated 
that Agent Orange was used to defoliate the vegetation while 
the base was being constructed and that the veteran could 
have easily come in contact with areas of the base 
contaminated by Agent Orange.  

As cited in the statement of the case, the inventory of 
herbicide operations by the Department of Defense does not 
show that a herbicide was used, tested, or disposed of in 
Thailand in 1969 and 1970.  The Department of Defense also 
indicated that records were not maintained regarding 
herbicide use in routine base maintenance. 



Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a). 

For a veteran who served 90 days or more of active service 
during a war period, there is a presumption of service 
connection for leukemia or diabetes mellitus, if the 
disability is manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A veteran, who served in the Republic of Vietnam between 
January 1962 and May 1975, is presumed to have been exposed 
during such service to herbicide agents to include that which 
is commonly referred to as Agent Orange.  38 U.S.C.A. 
§ 1116(f).

The list of diseases that may be presumed to have resulted 
from exposure to certain herbicide agents such as Agent 
Orange in Vietnam include chronic lymphocytic leukemia and 
Type 2 diabetes.  38 C.F.R. § 3.309(e). 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6)(ii).

When a claim disability is not on the list of presumptive 
diseases, a veteran is not precluded from establishing 
service connection with proof of actual direct causation. 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Analysis

On the basis of the service medical records, neither chronic 
lymphocytic leukemia nor diabetes mellitus was affirmatively 
shown to have had onset during service.  38 U.S.C.A. §§ 1110, 
1131; 338 C.F.R. § 3.303(a). 

And as there is no competent evidence either contemporaneous 
with or after service that chronic lymphocytic leukemia or 
diabetes mellitus was noted or observed during service, the 
principles of service connection pertaining to chronicity and 
continuity of symptomatology under 38 C.F.R. § 3.303(b) do 
not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

The record does show that after service chronic lymphocytic 
leukemia was first documented in 1996 with a history of 
elevated while blood cells, dating to 1991, at least 12 years 
after service in 1978 and well beyond the one-year 
presumptive period for leukemia as a chronic disease under 
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.306, 3.309. 

Also the record does show that after service diabetes was 
first documented in 2002, over 20 years after service in 1978 
and well beyond the one-year presumptive period for diabetes 
as a chronic disease under 38 U.S.C.A. §§ 1112, 1137; 
38 C.F.R. §§ 3.306, 3.309.



Excluding exposure to Agent Orange, which is separately 
addressed below, for the reasons expressed above, the 
preponderance of the evidence is against the claims that 
chronic lymphocytic leukemia or diabetes, first documented 
after service, are otherwise related to an injury, disease, 
or event of service origin, including the application of 
38 C.F.R. § 3.303(d).  And the benefit-of-the-doubt standard 
of proof does not apply. 38 U.S.C.A. § 5107(b).

Since the veteran did not serve in Vietnam during the Vietnam 
era, the presumption of exposure to herbicide agents to 
include exposure to Agent Orange and the presumption of 
service connection for chronic lymphocytic leukemia or 
diabetes for a veteran who served in Vietnam during the 
Vietnam era does not apply. 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6).

In Haas v. Nicholson, 20 Vet. App. 257(2006), the United 
States Court of Appeals for Veterans Claims held that that 
qualifying Vietnam service included claimants whose ships 
operated in close proximity to land. The Board does not 
interpret Haas as applying to veterans who served in 
Thailand.

Nevertheless, the veteran may establish that he was actually 
exposed to herbicides to include Agent Orange while serving 
in Thailand.

The evidence in favor of exposure to Agent Orange consists of 
the veteran's statements that he was exposed to Agent Orange 
in Thailand.  The veteran relies on the unestablished fact 
that the land where the base was constructed was cleared of 
vegetation by Agent Orange before he arrived in Thailand.  
Although he has submitted copy of an excerpt from an article 
about Agent Orange in which it was stated that testing of 
Agent Orange was conducted in Thailand during the early 
1960s, the article does not identify the location or the 
nature of the testing, therefore the article itself is not 
probative of the question of the use of Agent Orange at 
U-Tapao Air Force Base in Thailand in 1969 and 1970.  And for 
that reason, the veteran's reliance on the article is also 
not probative of the question of his actual exposure to Agent 
Orange.

As for the statement of the retired Master Sergeant, who 
stated that Agent Orange was used to defoliate the vegetation 
while the base was being constructed, it is not shown the 
statement was based on personal knowledge or on the 
circumstances of the use of a herbicide at the base or that 
the Master Sergeant actually observed the use of a herbicide 
at the base.  For these reasons, the Board rejects the 
statement on the basis of competency under 38 C.F.R. 
§ 3.159(a)(2), that is, the lack of the showing of personal 
knowledge of the facts or circumstances about the actual use 
of a herbicide at U-Tapao Air Force Base in Thailand in 1969 
and 1970.

As for the statement of the veteran's physician that the 
veteran was exposed to Agent Orange in Thailand.  The 
statement lacks probative value on the question of the 
veteran's exposure to Agent Orange at U-Tapao Air Force Base 
in Thailand in 1969 and 1970 not on the rationale that the 
statement was based on history provided by the veteran, but 
on the uncorroborated account by the veteran of actual 
exposure to Agent Orange as discussed above.  

As for the statement of the other retired Master Sergeant, 
who stated that he did not know the type of herbicide used, 
this statement is not evidence of the veteran's actually 
exposure to Agent Orange.  

The evidence against the veteran's exposure to Agent Orange 
in Thailand consists of the inventory of herbicide operations 
by the Department of Defense, which shows that a herbicide 
was not used, tested, or disposed of during the time the 
veteran served in Thailand in 1969 and 1970. 

As the Department of Defense has reported that a herbicide 
was not used in Thailand in 1969 or 1970, and as there is no 
objective evidence of the veteran's actual exposure to a 
herbicide at U-Tapao Air Force Base, having rejected the 
favorable evidence for the reasons articulated, there is no 
factual foundation to conclude that the veteran was actually 
exposed to Agent Orange in Thailand.




In the absence of evidence that the veteran was actually 
exposed to Agent Orange, there is no factual or legal basis 
to associate either chronic lymphocytic leukemia or diabetes 
mellitus to service based on the allegation of exposure to 
Agent Orange and the preponderance of the evidence is against 
the claims that the veteran was exposed to Agent Orange in 
Thailand, while serving at U-Tapao Air Force Base in 1969 and 
1970, and the benefit-of-the-doubt standard of proof does not 
apply. 38 U.S.C.A. § 5107(b). 


ORDER

Service connection for chronic lymphocytic leukemia is 
denied. 

Service connection for diabetes mellitus is denied.



___________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


